 

Exhibit 10.3

 

[Execution]

AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT

AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT Agreement, dated as of July 28,
2020 (this “Amendment No. 2”), is by and among Wells Fargo Bank, National
Association, a national banking association, in its capacity as administrative
agent and collateral agent (in such capacity, together with its successors and
assigns, “Administrative Agent”) pursuant to the Credit Agreement (as defined
below), the parties to the Credit Agreement from time to time as lenders
(individually, each a “Lender” and collectively, “Lenders”), Beacon Roofing
Supply, Inc., a Delaware corporation (“Holdings”), Beacon Sales Acquisition,
Inc., a Delaware corporation (“Beacon Sales” and together with any other person
that may become a US Borrower under the Credit Agreement, individually, each a
“US Borrower” and collectively, “US Borrowers”), Beacon Roofing Supply Canada
Company, an unlimited liability company organized under the laws of Nova Scotia
(“Beacon Canada” and together with any other person that may become a Canadian
Borrower under the Credit Agreement, individually, a “Canadian Borrower” and
collectively, “Canadian Borrowers”, and together with US Borrowers, individually
a “Borrower” and collectively, “Borrowers”).

W I T N E S S E T H :

WHEREAS, Administrative Agent, Lenders and certain other parties have entered
into a senior secured revolving credit facility pursuant to which Administrative
Agent and Lenders have made, and may make, loans and advances and provide other
financial accommodations to Borrowers as set forth in the Amended and Restated
Credit Agreement, dated as of January 2, 2018, by and among Borrowers, Wells
Fargo Bank, National Association, Citigroup Capital Markets Inc., Bank of
America, N.A., J.P. Morgan Securities LLC, and Suntrust Robinson Humphrey, Inc.,
each as a Joint Lead Arranger and Joint Bookrunner, Wells Fargo Bank, N.A., as
Issuing Bank, Wells Fargo Bank, N.A., as Swingline Lender, Administrative Agent
and Lenders, as amended by Amendment No. 1 to Amended and Restated Credit
Agreement, dated as of December 20, 2018 (as the same now exists or may
hereafter be further amended, amended and restated, modified, supplemented,
extended, renewed, restated or replaced, the “Credit Agreement”), and the other
Loan Documents (as defined in the Credit Agreement);

WHEREAS, in connection with such arrangements and other matters, Borrowers and
Guarantors have requested that Administrative Agent and Lenders agree to certain
amendments to the Credit Agreement, and Administrative Agent and Lenders are
willing to agree to such amendments, subject to the terms and conditions
contained herein; and

WHEREAS, by this Amendment No. 2, Administrative Agent, Lenders, Borrowers and
Guarantors intend to evidence such amendments;

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1.Definitions.

1.1.Additional Definitions.  The Credit Agreement and the other Loan Documents
shall be deemed and are hereby amended to include, in addition and not in
limitation, the following defined terms:

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

 

 

--------------------------------------------------------------------------------

 

“Amendment No. 2” means Amendment No. 2 to Amended and Restated Credit Agreement
by and among Administrative Agent, Lenders, and Credit Parties, as the same now
exists or may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced.

“Amendment No. 2 Effective Date” means the first date on which the conditions
precedent set forth in Section 4 of Amendment No. 2 are satisfied as set forth
in the notice from Administrative Agent to Borrower Representative provided for
in Section 4 of Amendment No. 2.

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by Administrative Agent and
Borrower Representative giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body or (ii) any evolving or then-prevailing
market convention for determining a rate of interest as a replacement to the
LIBOR Rate for United States dollar-denominated syndicated credit facilities and
(b) the Benchmark Replacement Adjustment; provided that, if the Benchmark
Replacement as so determined would be less than zero, the Benchmark Replacement
shall be deemed to be zero for the purposes of this Agreement.

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBOR Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by Administrative Agent and Borrower Representative giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBOR Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the LIBOR Rate with the applicable Unadjusted Benchmark Replacement for United
States dollar-denominated syndicated credit facilities at such time.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate”, the definition of “Interest Period”,
timing and frequency of determining rates and making payments of interest and
other administrative matters) that Administrative Agent decides in its
reasonable discretion (in consultation with the Borrower Representative) may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by Administrative Agent in
a manner substantially consistent with market practice (or, if Administrative
Agent decides that adoption of any portion of such market practice is not
administratively feasible or if Administrative Agent determines that no market
practice for the administration of the Benchmark Replacement exists, in such
other manner of administration as Administrative Agent decides (in consultation
with the Borrower Representative) is reasonably necessary in connection with the
administration of this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBOR Rate:

(a)  in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event,” the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
the LIBOR Rate permanently or indefinitely ceases to

-2-

 

--------------------------------------------------------------------------------

 

provide the LIBOR Rate; or

(b)  in the case of clause (c) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBOR Rate:

(a)  a public statement or publication of information by or on behalf of the
administrator of the LIBOR Rate announcing that such administrator has ceased or
will cease to provide the LIBOR Rate, permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBOR Rate;

(b)  a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBOR Rate, the Federal Reserve System
of the United States (or any successor), an insolvency official with
jurisdiction over the administrator for the LIBOR Rate, a resolution authority
with jurisdiction over the administrator for the LIBOR Rate or a court or an
entity with similar insolvency or resolution authority over the administrator
for the LIBOR Rate, which states that the administrator of the LIBOR Rate has
ceased or will cease to provide the LIBOR Rate permanently or indefinitely,
provided that, at the time of such statement or publication, there is no
successor administrator that will continue to provide the LIBOR Rate; or

(c)  a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBOR Rate announcing that the LIBOR
Rate is no longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by Administrative Agent
or the Required Lenders, as applicable, by notice to Borrower Representative,
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBOR Rate
and solely to the extent that the LIBOR Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBOR Rate for all purposes hereunder in accordance with Section
6.1(f) and (y) ending at the time that a Benchmark Replacement has replaced the
LIBOR Rate for all purposes hereunder pursuant to Section 6.1(f).

“BHC Act Affiliate” of a person means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such person.

“Covered Entity” means any of the following: (a) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (b) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (c) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

-3-

 

--------------------------------------------------------------------------------

 

“Covered Party” has the meaning assigned thereto in Section 13.24.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Early Opt-in Election” means the occurrence of:

(a) (i) a determination by Administrative Agent or (ii) a notification by the
Required Lenders to Administrative Agent (with a copy to Borrower
Representative) that the Required Lenders have determined that United States
dollar-denominated syndicated credit facilities being executed at such time, or
that include language similar to that contained in Section 6.1(f) are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace the LIBOR Rate, and

(b) (i) the election by Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by Administrative Agent of written notice of such
election to Borrower Representative and the Lenders or by the Required Lenders
of written notice of such election to Administrative Agent.

“Hedging Agreement” means a “swap agreement” as that term is defined in Section
101(53B)(A) of the Bankruptcy Code.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. § 5390(c)(8)(D).

“QFC Credit Support” has the meaning assigned thereto in Section 13.24.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

“Supported QFC” has the meaning assigned thereto in Section 13.24.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public

-4-

 

--------------------------------------------------------------------------------

 

administrative authority having responsibility for the resolution of any UK
Financial Institution.

“U.S. Special Resolution Regimes” has the meaning assigned thereto in Section
13.24.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

1.2.Amendments to Definitions.

(a)The definition of the term “Bail-In Action” set forth in Section 1.1 of the
Credit Agreement is hereby deleted in its entirety and replaced with the
following:

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

(b)The definition of the term “Bail-In Legislation” set forth in Section 1.1 of
the Credit Agreement is hereby deleted in its entirety and replaced with the
following:

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part 1 of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

(c)The definition of the term “Write-Down and Conversion Powers” set forth in
Section 1.1 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

1.3.Interpretation.  For purposes of this Amendment No. 2, all terms used herein
which are not otherwise defined herein, including but not limited to, those
terms used in the recitals hereto, shall have the respective meanings assigned
thereto in the Credit Agreement as amended by this Amendment No. 2.

2.Amendments to Credit Agreement.

2.1.Applicable Margin.  The definition of the term Applicable Margin in the
Credit

-5-

 

--------------------------------------------------------------------------------

 

Agreement is hereby amended to add the following sentence at the end thereof:

Notwithstanding anything to the contrary in this definition, the Applicable
Margin shall be based on the applicable percentage set forth in Tier 3 of the
chart above for the period from and including the date of the receipt by
Administrative Agent of the Borrowing Base Certificate setting forth the
calculation of the Borrowing Base as of September 30, 2020 through and including
the date of the receipt by Administrative Agent of the Borrowing Base
Certificate setting forth the calculation of the Borrowing Base as of March 31,
2021, without regard to the amount of Excess Availability that might otherwise
determine the Tier to be used for purposes of the determination of the
Applicable Margin, but subject in all cases to clause (iv) above and Section
6.1(c).

2.2.Eligible Accounts.  Clause (a) of the definition of “Eligible Accounts” in
the Credit Agreement is hereby deleted in its entirety and replaced with the
following:

(a)  Accounts which either are sixty (60) days or more past due or are unpaid
more than one hundred twenty (120) days after the original invoice date, except,
that, for the period from and including the date of the receipt by
Administrative Agent of the Borrowing Base Certificate setting forth the
calculation of the Borrowing Base as of September 30, 2020 through and including
March 31, 2021 (and including for this purpose the Borrowing Base Certificate
with the outstanding Eligible Accounts as of such date), Accounts which either
are ninety (90) days or more past due or are unpaid more than one hundred fifty
(150) days after the original invoice date, provided, that, the aggregate amount
of such Accounts that may be included as Eligible Accounts at any time during
such period set forth in this exception shall not exceed $150,000,000;

2.3.Reallocation of Loan Limits.  Section 2.4 of the Credit Agreement is hereby
deleted in its entirety and replaced with the following:

(a)  Subject to the terms and conditions of this Section 2.4, Borrower
Representative shall have the right (i) to decrease the US Loan Limit and
contemporaneously increase the Canadian Loan Limit by the same amount (provided,
that, in no event shall the Canadian Loan Limit be greater than the US Dollar
Equivalent of $125,000,000) so that upon any such decrease in the US Loan Limit
there shall be a dollar-for-dollar increase in the Canadian Loan Limit and (ii)
to decrease the Canadian Loan Limit and contemporaneously increase the US Loan
Limit by the same amount so that upon any such decrease in the Canadian Loan
Limit there shall be a dollar-for-dollar increase in the US Loan Limit.

(b)  Any decrease in the US Loan Limit and corresponding increase in the
Canadian Loan Limit pursuant to Section 2.4(a)(i) above shall be subject to the
following conditions: (i) the Borrower Representative shall have provided to
Administrative Agent a written notice at least ten (10) Business Days prior to
the requested effective date therefor setting forth the proposed amount of such
decrease, (ii) after giving effect to any such decrease, the amount of the US
Outstandings shall not be more than the amount equal to ninety percent (90%) of
the US Loan Limit as so decreased, (iii) no more than one (1) such decrease may
be requested in any twelve (12) consecutive month period, (iv) as of the date of
any such decrease in the US Loan Limit (and corresponding increase in the
Canadian Loan Limit) and after giving effect thereto, the Canadian Loan Limit
shall not be greater than the US Dollar Equivalent of $125,000,000, and (v) as
of the date of any such decrease in the US Loan Limit (and corresponding
increase in the Canadian Loan Limit), no Default or Event of Default shall exist
or have occurred and be continuing.  Each such decrease in the US Loan Limit
shall be allocated between each US Lender based on its US

-6-

 

--------------------------------------------------------------------------------

 

Commitment Percentage and corresponding increase in the Canadian Loan Limit
shall be allocated between each Canadian Lender based on its Canadian Commitment
Percentage.

(c)  Any decrease in the Canadian Loan Limit and corresponding increase in the
US Loan Limit pursuant to Section 2.4(a)(ii) above shall be subject to the
following conditions: (i) the Borrower Representative shall have provided to
Administrative Agent a written notice at least ten (10) Business Days prior to
the requested effective date therefor setting forth the proposed amount of such
decrease, (ii) after giving effect to any such decrease, the amount of the
Canadian Outstandings shall not be more than the amount equal to ninety percent
(90%) of the Canadian Loan Limit as so decreased, (iii) no more than one (1)
such decrease may be requested in any twelve (12) consecutive month period, and
(iv) as of the date of any such decrease in the Canadian Loan Limit (and
corresponding increase in the US Loan Limit), no Default or Event of Default
shall exist or have occurred and be continuing.  Each such decrease in the
Canadian Loan Limit shall be allocated between each Canadian Lender based on its
Canadian Commitment Percentage and corresponding increase in the US Loan Limit
shall be allocated to the US Commitment of each US Lender that is also a
Canadian Lender in the amount of the decrease in such Lender’s Canadian
Commitment.

(d)  The outstanding Revolving Loans and Commitment Percentages of Swingline
Loans and LC Obligations will be reallocated by Administrative Agent on the
effectiveness of such decrease in the US Loan Limit and increase in the Canadian
Loan Limit, or decrease in the Canadian Loan Limit and increase in the US Loan
Limit, as the case may be, and the Lenders agree to make all payments and
adjustments necessary to effect such reallocation and Borrower Representative
shall pay any and all costs required in connection with such
reallocation.  Administrative Agent may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the opinion of Administrative Agent, to
effect the provisions of this Section 2.4 and Administrative Agent is authorized
to amend Schedule 1.1(a) to reflect the new US Commitments and Canadian
Commitments without the consent of any Lender or other Person.

(e)  As of the Amendment No. 2 Effective Date, Borrower Representative has
exercised its right pursuant to Section 2.4(c) above to decrease the Canadian
Loan Limit to $50,000,000 with a corresponding increase in the US Loan Limit to
$1,250,000,000.  Schedule 1.1(a) of the Credit Agreement is replaced and
superseded in its entirety by Exhibit A attached to this Amendment No. 2.

2.4.Acknowledgement and Consent to Bail-In of Affected Financial Institutions.
Section 13.23 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

13.23  Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a)  the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

-7-

 

--------------------------------------------------------------------------------

 

(b)  the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)  a reduction in full or in part or cancellation of any such liability;

(ii)  a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)  the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.

2.5.Supported QFC’s.  Article XIII of the Credit Agreement is hereby amended by
inserting the following new Section 13.24 at the end of such Article:

“13.24Acknowledgement Regarding Any Supported QFCs.  To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for Hedging
Agreements or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support”, and each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States): In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.”

2.6.LIBOR Replacement.  Section 6.1 of the Credit Agreement is hereby amended by
inserting the following new clause (f) at the end of such Section:

“(f)  Effect of Benchmark Transition Event.

(A)Benchmark Replacement.  Notwithstanding anything to the contrary herein or in
any other Loan Document, upon the occurrence of a Benchmark Transition Event or

-8-

 

--------------------------------------------------------------------------------

 

an Early Opt-in Election, as applicable, Administrative Agent and Borrower
Representative may amend this Agreement to replace the LIBOR Rate with a
Benchmark Replacement.  Any such amendment with respect to a Benchmark
Transition Event or an Early Opt-in Election will become effective at 5:00 p.m.
on the fifth (5th) Business Day after Administrative Agent has posted such
proposed amendment to all Lenders and Borrower Representative so long as
Administrative Agent has not received, by such time, written notice of objection
to such amendment from Lenders comprising the Required Lenders.  No replacement
of the LIBOR Rate with a Benchmark Replacement pursuant to this Section 6.1(f)
will occur prior to the applicable Benchmark Transition Start Date.

(B)Benchmark Replacement Conforming Changes.  In connection with the
implementation of a Benchmark Replacement, Administrative Agent will have the
right to make Benchmark Replacement Conforming Changes from time to time and,
notwithstanding anything to the contrary herein or in any other Loan Document,
any amendments implementing such Benchmark Replacement Conforming Changes will
become effective without any further action or consent of any other party to
this Agreement.

(C)Notices; Standards for Decisions and Determinations.  Administrative Agent
will promptly notify Borrower Representative and the Lenders of (1) any
occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date and Benchmark Transition
Start Date, (2) the implementation of any Benchmark Replacement, (3) the
effectiveness of any Benchmark Replacement Conforming Changes and (4) the
commencement or conclusion of any Benchmark Unavailability Period.  Any
determination, decision or election that may be made by Administrative Agent or
Lenders pursuant to this Section 6.1(f) including any determination with respect
to a tenor, rate or adjustment or of the occurrence or non-occurrence of an
event, circumstance or date and any decision to take or refrain from taking any
action, will be conclusive and binding absent manifest error and may be made in
its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 6.1(f).

(D)Benchmark Unavailability Period.  Upon Borrower Representative’s receipt of
notice of the commencement of a Benchmark Unavailability Period, Borrower
Representative may revoke any request for a Borrowing of or conversion to or
continuation of LIBOR Rate Loans to be made, converted or continued during any
Benchmark Unavailability Period and, failing that, Borrower Representative will
be deemed to have converted any such request into a request for a Borrowing of
or conversion to Base Rate Loans.  During any Benchmark Unavailability Period,
the component of Base Rate based upon the LIBOR Rate will not be used in any
determination of the Base Rate.”

3.Representations and Warranties.  Each of the Credit Parties, jointly and
severally, represents and warrants with and to Secured Parties as follows, which
representations and warranties shall survive the execution and delivery hereof:

3.1.As of the Amendment No. 2 Effective Date, no Default or Event of Default
exists or has occurred and is continuing.

3.2.This Amendment No. 2 has been duly authorized, executed and delivered by all
necessary corporate or limited liability company action, as applicable, on the
part of each Credit Party which is a party hereto and, if necessary, their
respective equity holders and is in full force and effect as of the date hereof,
as the case may be, and the agreements and obligations of each Credit Party, as
the case may be, contained herein constitute legal, valid and binding
obligations of each Credit Party,

-9-

 

--------------------------------------------------------------------------------

 

enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

3.3.All of the representations and warranties of the Credit Parties set forth
herein and in each of the other Loan Documents shall be true and correct in all
material respects (or, in the case of any representations and warranties
qualified by materiality or Material Adverse Effect, in all respects) on and as
of the Amendment No. 2 Effective Date before and after giving effect to the
effectiveness of this Amendment No. 2 and the transactions contemplated hereby
with the same effect as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date (in
which case such representations and warranties shall be true and correct in all
material respects (or, in the case of any representations and warranties
qualified by materiality or Material Adverse Effect, in all respects) as of such
earlier date).

4.Conditions Precedent.  The amendments contained herein shall only be effective
upon the receipt by Administrative Agent of each of the following:

4.1.Administrative Agent shall have received an executed original or executed
original counterparts of this Amendment No. 2, duly authorized, executed and
delivered by the Supermajority Lenders, Borrowers and Guarantors;

4.2.Administrative Agent shall have received payment of all fees and expenses
due and payable in connection with this Amendment No. 2; and

4.3.after giving effect to the amendments contemplated by this Amendment No. 2,
no Default or Event of Default shall exist or have occurred and be continuing.

Administrative Agent shall notify Borrower Representative of the Amendment No. 2
Effective Date and such notice shall be conclusive and binding (and in the case
of Section 4.2, based on the representation set forth in Section 3.1 above).

5.Effect of Amendment No. 2.  Except as expressly set forth herein, no other
amendments, changes or modifications to the Loan Documents are intended or
implied, and in all other respects the Loan Documents are hereby specifically
ratified and confirmed by all parties hereto as of the effective date hereof and
the Credit Parties shall not be entitled to any other or further amendment by
virtue of the provisions of this Amendment No. 2 or with respect to the subject
matter of this Amendment No. 2.  To the extent of conflict between the terms of
this Amendment No. 2 and the other Loan Documents, the terms of this Amendment
No. 2 shall control.  The Credit Agreement and this Amendment No. 2 shall be
read and construed as one agreement.  This Amendment No. 2 is a Loan Document.

6.Governing Law.  The validity, interpretation and enforcement of this Amendment
No. 2 and any dispute arising out of the relationship between the parties hereto
whether in contract, tort, equity or otherwise, shall be governed by the
internal laws of the State of New York but excluding any principles of conflicts
of law or other rule of law that would cause the application of the law of any
jurisdiction other than the laws of the State of New York.

7.Jury Trial Waiver.  CREDIT PARTIES, ADMINISTRATIVE AGENT AND LENDERS EACH
HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE
OF ACTION ARISING UNDER THIS AMENDMENT NO. 2 OR ANY OF THE OTHER LOAN DOCUMENTS
OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO IN RESPECT OF THIS

-10-

 

--------------------------------------------------------------------------------

 

AMENDMENT NO. 2 OR ANY OF THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS RELATED
HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE.  CREDIT PARTIES, ADMINISTRATIVE
AGENT AND LENDERS EACH HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND
THAT CREDIT PARTIES, ADMINISTRATIVE AGENT OR ANY LENDER MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AMENDMENT NO. 2 WITH ANY COURT AS WRITTEN EVIDENCE
OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY
JURY.

8.Binding Effect.  This Amendment No. 2 shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

9.Waiver, Modification, Etc.  No provision or term of this Amendment No. 2 may
be modified, altered, waived, discharged or terminated orally or by course of
conduct, except in accordance with the terms of the Credit Agreement.

10.Further Assurances.  Credit Parties shall execute and deliver such additional
documents and take such additional action as may be reasonably requested by
Administrative Agent to effectuate the provisions and purposes of this Amendment
No. 2.

11.Entire Agreement.  This Amendment No. 2 represents the entire agreement and
understanding concerning the subject matter hereof among the parties hereto, and
supersedes all other prior agreements, understandings, negotiations and
discussions, representations, warranties, commitments, proposals, offers and
contracts concerning the subject matter hereof, whether oral or written.

12.Headings.  The headings listed herein are for convenience only and do not
constitute matters to be construed in interpreting this Amendment No. 2.

13.Counterparts; Electronic Signatures.  This Amendment No. 2 may be executed by
means of (a) an electronic signature that complies with the federal Electronic
Signatures in Global and National Commerce Act, state enactments of the Uniform
Electronic Transactions Act, or any other relevant and applicable electronic
signatures law; (b) an original manual signature; or (c) a faxed, scanned, or
photocopied manual signature.  Each electronic signature or faxed, scanned, or
photocopied manual signature shall for all purposes have the same validity,
legal effect, and admissibility in evidence as an original manual
signature.  Administrative Agent reserves the right, in its sole discretion, to
accept, deny, or condition acceptance of any electronic signature on this
Amendment No. 2.  This Amendment No. 2 may be executed in any number of
counterparts, each of which shall be deemed to be an original, but such
counterparts shall, together, constitute only one instrument.  Delivery of an
executed counterpart of a signature page of this Amendment No. 2 will be as
effective as delivery of a manually executed counterpart of the Amendment No. 2.
Any party delivering an executed counterpart of this Amendment No. 2 by
telefacsimile or other electronic method of transmission shall also deliver an
original executed counterpart of this Amendment No. 2, but the failure to do so
shall not affect the validity, enforceability, and binding effect of this
Amendment No. 2.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 

-11-

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.

 

BEACON ROOFING SUPPLY, INC.,

 

as Holdings

 

 

 

 

By:

/s/ FRANK A. LONEGRO

 

Name:

Frank A. Lonegro

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

BEACON SALES ACQUISITION, INC.,

 

as a US Borrower

 

 

 

 

By:

/s/ FRANK A. LONEGRO

 

Name:

Frank A. Lonegro

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

BEACON ROOFING SUPPLY CANADA

 

COMPANY, as Canadian Borrower

 

 

 

 

By:

/s/ FRANK A. LONEGRO

 

Name:

Frank A. Lonegro

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 




[Signature Page to Amendment No. 2 to Amended and Restated Credit Agreement
(Beacon)]

--------------------------------------------------------------------------------

 

 

 

AGENTS AND LENDERS:

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swingline
Lender, Issuing Bank and Lender

 

 

 

 

By:

/s/ MARC J. BREIER

 

Name:

Marc J. Breier

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

WELLS FARGO CAPITAL FINANCE CORPORATION CANADA, as Lender

 

 

 

 

By:

/s/ RAYMOND EGHOBAMIEN

 

Name:

Raymond Eghobamien

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

TRUIST BANK (formerly known as Branch Banking and Trust Company and as successor
by merger to SunTrust Bank), as a Lender

 

 

 

 

By:

/s/ STEVE METTS

 

Name:

Steve Metts

 

Title:

Director

 

 

 

 

 

 

 

 

 

Citibank, N.A., as a Lender

 

 

 

 

By:

/s/ CHRISTOPHER MARINO

 

Name:

Christopher Marino

 

Title:

Director & Vice President

 

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

By:

/s/ MATTHEW T. O’KEEFE

 

Name:

Matthew T. O’Keefe

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

[Signature Page to Amendment No. 2 to Amended and Restated Credit Agreement
(Beacon)]

--------------------------------------------------------------------------------

 

 

BANK OF AMERICA, N.A.,

(acting through its Canada Branch)

 

 

 

 

By:

/s/ MEDINA SALES DE ANDRADE

 

Name:

Medina Sales de Andrade

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

By:

/s/ ANTHONY GALEA

 

Name:

Anthony Galea

 

Title:

Executive Director

 

 

 

 

 

 

 

 

 

JPMorgan Chase Bank, N.A., TORONTO BRANCH, as Lender

 

 

 

 

By:

/s/ AUGGIE MARCHETTI

 

Name:

Auggie Marchetti

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

U.S. Bank National Association, as a Lender

 

 

 

 

By:

/s/ ROD SWENSON

 

Name:

Rod Swenson

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

TD Bank, N.A., as a US Lender

 

 

 

 

By:

/s/ STEPHEN A. CAFFREY

 

Name:

Stephen A. Caffrey

 

Title:

Vice President

 

 

 

 

 

 

 

[Signature Page to Amendment No. 2 to Amended and Restated Credit Agreement
(Beacon)]

--------------------------------------------------------------------------------

 

 

The Toronto-Dominion Bank, as a Lender

 

 

 

 

By:

/s/ COREY DUFORT

 

Name:

Corey Dufort

 

Title:

Senior Analyst - ABL

 

 

 

 

By:

/s/ CHAZ LOUISY

 

Name:

Chaz Louisy

 

Title:

MCC - Asset Based Lending

 

 

 

 

 

 

 

 

 

PNC Bank, N.A., as a Lender

 

 

 

 

By:

/s/ LIAM BRICKLEY

 

Name:

Liam Brickley

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

Capital One, National Association, as a Lender

 

 

 

 

By:

/s/ JULIANNE LOW

 

Name:

Julianne Low

 

Title:

Senior Director

 

 

 

 

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

By:

/s/ NADINE EAMES

 

Name:

Nadine Eames

 

Title:

Vice President

 

 

 

[Signature Page to Amendment No. 2 to Amended and Restated Credit Agreement
(Beacon)]

--------------------------------------------------------------------------------

 

EXHIBIT A

TO

AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT

 

SCHEDULE 1.1(a)

COMMITMENTS

Lender

US
Commitment

Canadian Commitment

Total Commitment

WELLS FARGO BANK, NATIONAL ASSOCIATION

$287,500,000

$0

$287,500,000

TRUIST BANK (f/k/a Branch Banking and Trust Company)

$215,000,000

$0

$215,000,000

CITIBANK, N.A.

$172,500,000

$0

$172,500,000

BANK OF AMERICA, N.A.

$107,500,000

$0

$107,500,000

JPMORGAN CHASE BANK, N.A.

$107,500,000

$0

$107,500,000

U.S. BANK NATIONAL ASSOCIATION

$115,000,000

$0

$115,000,000

TD BANK, N.A.

$90,000,000

$0

$90,000,000

PNC BANK, N.A.

$70,000,000

$0

$70,000,000

CAPITAL ONE, NATIONAL ASSOCIATION

$50,000,000

$0

$50,000,000

KEYBANK NATIONAL ASSOCIATION

$35,000,000

$0

$35,000,000

WELLS FARGO CAPITAL FINANCE CORPORATION CANADA

$0

$17,500,000

$17,500,000

CITIBANK, N.A., CANADIAN BRANCH

$0

$7,500,000

$7,500,000

BANK OF AMERICA, N.A. (acting through its Canada Branch)

$0

$7,500,000

$7,500,000

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH

$0

$7,500,000

$7,500,000

THE TORONTO-DOMINION BANK

$0

$10,000,000

$10,000,000

Total

$1,250,000,000

$50,000,000

$1,300,000,000

 

-14-